     Case 3:20-cv-00618-BAS-RBB Document 4-2 Filed 04/06/20 PageID.137 Page 1 of 2


1     Christopher Paul Kailani Medeiros (SBN 319418)
      ABA IMMIGRATION JUSTICE PROJECT
2
      2727 Camino Del Rio S. #320
3     San Diego, CA 92108
      Tel: 619-255-8815
4
      Fax: 619-255-8792
5     christopher.medeiros@abaijp.org
6
      Attorney for Petitioner
7
8
                                UNITED STATES DISTRICT COURT
9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
      HAMIDULLAH HABIBI,                            Case No.: 20-CV-00618-BAS-RBB
12                                    Petitioner,
                                                    Agency No.: A 216-269-200
13    v.
14                                                  LIST OF EXHIBITS IN SUPPORT
      WILLIAM BARR, Attorney General of
                                                    OF AMENDED PETITION FOR
15    the United States; CHAD WOLF, Acting
                                                    WRIT OF HABEAS CORPUS
      Secretary of Homeland Security;
16
      MATTHRW T. ALBENCE, Deputy
17    Director and Senior Official Performing
      the Duties of the Director of Immigration
18
      and Customs Enforcement; GREGORY
19    ARCHAMBAULT, Field Office Director,
      Immigration and Customs Enforcement,
20
      JAMES DOBSON, Assistant Field Office
21    Director, Immigration and Customs
      Enforcement; CHRISTOPHER J.
22
      LAROSE, Senior Warden, Otay Mesa
23    Detention Center,
24                                  Respondents.
25
26
27
28
     Case 3:20-cv-00618-BAS-RBB Document 4-2 Filed 04/06/20 PageID.138 Page 2 of 2


1                                            Exhibits
2          A. Declaration of Christopher Medeiros
3          B. Declaration of Harper Otawka
4          C. Mr. Habibi’s evidentiary submission in support of release on bond
5          D. Decision of the Board of Immigration appeals dismissing Mr. Habibi’s appeal
6             of his removal order (submitted by DHS in opposition to Mr. Habibi’s release
7             on bond)
8          E. Bond order of the Immigration Judge, ordering Mr. Habibi released from
9             custody under a $30,000 bond
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
